DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
Acknowledgements
Examiner acknowledges Applicant’s request for a rejoinder upon indication of allowable subject matter.  However, no allowable subject matter has been identified to date, so consideration of a rejoinder is moot at this point in prosecution.
Response to Amendment
Applicant' s “Amendment” filed on 03/28/2022 has been considered.
Claims 1 and 17 are amended. Claims 1, 3-5, and 17 remain pending in this application and an action on the merits follow.
Response to Arguments
Applicants' arguments filed on 03/28/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose wherein without interaction by the user of the mobile device includes receiving the payment information without the user having to interact with the point-of-sale system, a cashier, or otherwise producing a tangible form of payment”.
Examiner directs Applicants' attention to the office action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. (US 20140006188), herein “Grigg”; in view of Korra et al. (US 2017/0061511), herein “Korra"; in view of Kohli (US 2018/0114217), herein “Kohli”; and further in view of Otaki et al. (US 2017/0114958), herein “Otaki”, and further in view of International Patent Publication No. WO 2013/126913 to Frieden et al.

Referring to Claims 1  and 17, Grigg teaches the related method and system respectively direct to the same, the first method comprising: 
transmitting, by a beacon associated with a point-of-sale system, a beacon identifier receivable by a mobile device in proximity to the point-of-sale system, the point-of-sale system being a fuel pump; (¶0032: The computing system may determine when the vehicle enters the fuel station and may automatically download from the external server (which may or may not be located at the fuel station) via one or more short-range or long-range wireless mechanisms and initiate presentation of readable indicia associated with the fuel station (e.g., readable indicia for purchasing fuel) on the display. 2: The computing system may determine when the vehicle enters the fuel station and may automatically download from the external server (which may or may not be located at the fuel station) via one or more short-range or long-range wireless mechanisms and initiate presentation of readable indicia associated with the fuel station (e.g., readable indicia for purchasing fuel) on the display; and ¶0047: The external server may be located at the fuel station and may be associated with the fuel pump described herein. When the external server is located at the fuel station, the mobile device may send the purchase authorization request via one or more short range wireless mechanisms (or via the mobile telecommunication network) described herein to the external server; 
receiving, by the point-of-sale system and without interaction by a user of the mobile device, payment information associated with the user, the payment information authorizing payment for a product without specifying a dollar amount authorized for the payment, the product being an amount of fuel needed (¶0010: In some embodiments, the external server determines at least one of a pre-selected payment card, a pre-selected payment amount, or a discount eligibility for the purchase authorization request, processes the purchase authorization request based on one or more authorization rules, and transmits an electronic receipt to the apparatus;  ¶0043: Checking in at the fuel station enables the mobile device and an external server to determine the location of the mobile device. When the user checks in at the fuel station, the mobile device may automatically initiate the payment application user interface; in view of ¶0046: Additionally, the mobile device may present a second option to fill up the fuel tank to 70% capacity (or some other predetermined percentage) and the accompanying cost of the fuel purchase based on a user-selected type of fuel purchase (e.g., regular, supreme, diesel, or the like and ¶0046: The mobile device may present a first option to fill up the fuel tank to 100% capacity and the accompanying cost of the fuel purchase based on a previously selected type of fuel purchase (e.g., regular, supreme, diesel or the like). The mobile device (or the external server) determines the cost of the fuel purchase based on determining the fuel station associated with the mobile device's location, and the prices of various fuel types associated with the fuel station. Based on the information received form the vehicle, the mobile device may determine how much fuel is needed to fill up the tank to 70% capacity, 50% capacity, or any other percentage capacity. Additionally, the mobile device may present a second option to fill up the fuel tank to 70% capacity (or some other predetermined percentage) and the accompanying cost of the fuel purchase based on a user-selected type of fuel purchase (e.g., regular, supreme, diesel, or the like).), a feature that effectively teaches an embodiment that authorizing a purchase without specifying a dollar amount authorized for the payment).
While Grigg teaches transmitting, by the point-of-sale system, a push notification to the mobile device, the push notification indicating an amount of the product purchased and that the purchase is complete (¶0010: In some embodiments, the external server determines at least one of a pre-selected payment card, a pre-selected payment amount, or a discount eligibility for the purchase authorization request, processes the purchase authorization request based on one or more authorization rules, and transmits an electronic receipt to the apparatus), the employment of near-field technologies that survey for range detection; and further teaches maintaining a record with information associated with incorrect, inconsistent, incomplete, or corrupted transactions (¶0061); Grigg is silent to the language “comprising periodically receiving a ping acknowledgement from the mobile device once the mobile device receives the beacon identifier, wherein the push notification is transmitted to the mobile device when the point-of-sale system does not receive the ping acknowledgement from the mobile device within a preset time interval”.
Korra, however representing a body of art employing near-field communication, discloses in a more general sense of this limitation, the mobile device interaction with a point of sale beacon (see Fig. 3), and the specific language reciting the ping acknowledgement and the push notification (¶0022: In one embodiment, location determiner 110 monitors an area of interest and determines if a mobile device 116 enters into the area of interest. This determination may be made by, but is not limited to: a pinging of mobile device 116, a push or pull interaction with a beacon, a location broadcast from mobile device 116, a location broadcast from an app, such as a store's application, operating on mobile device 116, mobile device 116 entering into a geo-fenced area, connection to a WiFi network, and the like. Moreover, the location broadcast may be an actual location or a relative location broadcast. For example, if mobile device 116 is equipped with a GPS, the location information may be specific latitude and longitude. In contrast, if a beacon is used, then the location of mobile device 116 would be as broad as within range of the beacon, within a geo-fenced area, and the like. In one embodiment, location determiner will interact with mobile device 116).
One of ordinary skill in the art would find the communication protocol involving “ping acknowledgments” and “push notifications” to be an obvious feature in the near-field communication environment, particularly in an environment involving the complete and uninterrupted communication of transaction information.
Also, while the Grigg teaching recognizes the progress of the fueling operation for timing of insertion and communication of an offer to the mobile device via a network (see ¶0054), Grigg is silent to the “transmitting by the point of sale system to the mobile to the mobile device via a network, an estimated time to complete the transaction associated with payment for the product”; and while teaching transmitting by the point of sale, a notification to the mobile device, the notification signifying the transaction is complete as a receipt (e.g. ¶0010: transmits an electronic receipt to the apparatus), Grigg is silent to this notification being transmitted to a clerk  or merchant  as such.
Kohli in his shared service environment model, discloses both the feature of “transmitting, by the point-of-sale system to the mobile device via a network, an estimated time to complete a transaction associated with the payment for the product (e.g. ¶0008: ¶0013; and  ¶0017: In accordance with an exemplary and non-limiting embodiment, the system 100 may be employed to provide an alert to a consumer when a consumed service is completed or nearing completion; and ¶0020-¶0021); and the feature of notification of completed transaction to the device and clerk (Fig. 2, step 204; Fig. 3, steps 3  and  328; and ¶0020: Once the purchase of a service is complete, the service commences, at step 202, to be provided. At step 204, the status of the service provision is monitored by the merchant and an alert is generated based, at least in part, upon the monitored status. As noted above, the provision of numerous services may be for a predetermined period of time known to both the consumer and the merchant 102).
One of ordinary skill in the art would find that the communication of dispensing time/time remaining to the operator performing the activity to be obvious for improved time management, and diagnostics of POS operation; and that the status of the transaction indicating completion would be an obvious modification for managing transactions with remote shared devices, such as fueling pumps or washing machines, for indicating availability of that shared device (See Kohli: Background).
Finally, while Grigg teaches features of fuel pump identification as pre-configured information (¶0030), and Kohli discloses a timing feature that notifies “near completion”, embracing the concept of a “flow rate”, neither are explicit to the limitation “the estimated time being a function of a flow rate of the fuel pump and the amount of fuel needed”.
Otaki however discloses in his model for a gas filling apparatus directed to fueling a vehicle to a capacity amount (e.g. “amount of fuel need”) as established by vehicle tank diagnostics, the use of this fuel amount  and fuel flow rate of the fuel filling apparatus, the estimated time to completion and the display thereof (¶0058: Returning to the gas filling apparatus 2, in the step S10, a pressure in the in-vehicle tank before filling (initial pressure in the in-vehicle tank) and ambient temperature are measured, and in the step S11, a target pressure is calculated based on these measured values and the filling control tables 67. Further, after the filling completion time is calculated based on the target pressure and the flow rate, the filling completion time is informed through the speaker 19a (in step S12). The filling completion time can be displayed on the display 17).
One of ordinary skill in the art would find it obvious to include this calculation of estimated time for the benefit of the customer’s time management (e.g. time for a bathroom or refreshment break in the intervening period).
However, Grigg does not disclose wherein without interaction by the user of the mobile device includes receiving the payment information without the user having to interact with the point-of-sale system, a cashier, or otherwise producing a tangible form of payment.
However, Frieden teaches wherein without interaction by the user of the mobile device includes receiving the payment information without the user having to interact with the point-of-sale system, a cashier, or otherwise producing a tangible form of payment (In one embodiment of the method and system of the present invention, the use of the mobile computing device 19 to retrieve and to wirelessly transmit the account code to the fuel station server 13 or to the web-based server 22 may be the first transmission of the fuel purchase transaction, and is used to initiate the authentication process. Alternately, in another embodiment of the method and system of the present invention, the mobile device may initially generate a "greet" signal that can be detected and acknowledged by the fuel station server 13 or the web-based server 22 to create a "handshake" or transactional connection between the mobile computing device 19 and the point of sale system 20 or fuel station server 13 or the web-based server 22, following which the account code may be retrieved and wirelessly provided. In this embodiment, the fuel station server 13 or the web-based server 22 may generate a response signal to the mobile computing device 19 to initiate the session between the mobile computing device 19 and the fuel station server 13 or the web-based server 22 and/or the point of sale system 20. The use of the mobile computing device 19 to initiate a fuel purchase transaction occurs within the vehicle 12 so that the battery powered mobile computing device 19 is not operated in the presence of fuel vapors in the fueling environment. A mobile computing device 19, which may be a vehicle telematics system or a smart phone, is contained within the motor vehicle 12. The mobile computing device 19 may automatically initiate the fuel purchase transaction by wirelessly sending a signal 17 corresponding to an account code retrieved from a readable memory of the mobile computing device 19 to the wireless signal receiver 18 connected, through the fuel station network 11, with a fuel station server 13. In one embodiment of the method and system, the fuel station server 13 may periodically receive, from a web-based server 22 and through the Internet 21, a database of account codes and associated personal identification numbers for accounts authorized to participate in the automated fuel purchase program. In this embodiment, the fuel station server 13 would be able to authorize fuel purchase transactions without communicating with the web-based server 22 for each transaction, paragraphs 23 and 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Grigg to include, wherein without interaction by the user of the mobile device includes receiving the payment information without the user having to interact with the point-of-sale system, a cashier, or otherwise producing a tangible form of payment, as taught in Frieden, in order to provide a safer and more convenient system and method to use for automating the payment process for purchasing fuel, and are compatible with existing components used in point of sale payment systems (Frieden, paragraph 6).


Referring to Claim 3, Grigg in view of Korra, Kohli and Otaki, teaches the claim dependencies, and further teaches wherein the point-of-sale system is a fuel pump; and/or wherein the product is gasoline or diesel (at least, Abstract: Embodiments of the invention are directed to purchasing fuel for a vehicle from a fuel station using a portable mobile communication apparatus).

Referring to Claim 4, Grigg in view of Korra, Kohli and Otaki, teaches the claim dependencies, and further teaches wherein the mobile device is a smart phone, a smart watch, or a smart automobile (¶0077: The user input system 240 may include any computerized apparatus that can be configured to perform any one or more of the functions of the user input system 240 described and/or contemplated herein. For example, the user 245 may use the user input system 240 to transmit and/or receive information or commands to and from the system 230. In some embodiments, for example, the user input system 240 may include a personal computer system, a mobile computing device, a personal digital assistant, a mobile phone, a network device, an in-vehicle touchscreen system, and/or the like; and/or ¶0008: In some embodiments, the vehicle is in communication with the apparatus, and the vehicle communicates to the apparatus information regarding an amount of fuel needed to fill the vehicle's fuel tank to a predetermined capacity.

Referring to Claim 5, Grigg in view of Korra, Kohli and Otaki, teaches the claim dependencies, and further teaches transmitting, by the point-of-sale system, a price of the product to the mobile device (¶0046: The mobile device (or the external server) determines the cost of the fuel purchase based on determining the fuel station associated with the mobile device's location, and the prices of various fuel types associated with the fuel station. Based on the information received form the vehicle, the mobile device may determine how much fuel is needed to fill up the tank to 70% capacity, 50% capacity, or any other percentage capacity. Additionally, the mobile device may present a second option to fill up the fuel tank to 70% capacity (or some other predetermined percentage) and the accompanying cost of the fuel purchase based on a user-selected type of fuel purchase (e.g., regular, supreme, diesel, or the like)); and wherein receiving the payment information includes receiving a desired quantity of the product to be purchased based on the price of the product (e.g. ¶0010: In some embodiments, the external server determines at least one of a pre-selected payment card, a pre-selected payment amount, or a discount eligibility for the purchase authorization request, processes the purchase authorization request based on one or more authorization rules, and transmits an electronic receipt to the apparatus).

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687